Citation Nr: 9901662	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  97-33 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an earlier effective date than June 6, 1995 
for the grant of entitlement to service connection for Post-
Traumatic Stress Disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel
INTRODUCTION

The veteran had active military service from September 1962 
to September 1965.

This appeal arises before the Board of Veterans Appeals 
(Board) from a  rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina, which granted the veteran entitlement to service 
connection for PTSD and assigned a 100 percent rating 
effective June 6, 1995. 


CONTENTIONS OF APPELLANT ON APPEAL

The veteran asserts that he is entitled to an earlier 
effective date for his service-connected PTSD because the 
evidence shows that prior to the date of his claim, he had 
diagnoses of PTSD and he engaged in combat.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is for an earlier effective date to June 6, 1994 for 
an award of service connection and the assignment of a 100 
percent rating for PTSD.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veterans appeal has been obtained.  

2.  The veteran had diagnoses of PTSD prior to May 1993. 

3.  Historical records received in January 1996 and January 
1997 show that the veteran engaged in combat while with the 
18th Aviation Company in Vietnam. 

4.  The Board of Veterans Appeals denied the veterans claim 
for service connection for PTSD in a decision of January 
1992.

5.  The liberalizing provisions of  38 C.F.R. § 3.304(f) 
became effective in May 1993.

6.  The veteran requested reopening of his claim of 
entitlement to service connection for PTSD on June 6, 1995.


CONCLUSION OF LAW

The criteria for an effective date of June 6, 1994 for an 
award of service connection for PTSD are met. 38 U.S.C.A. 
§§ 1110, 5107, 5108, 5110, 7105(c) (West 1991); 38 C.F.R. 
§§ 3.114, 3.303, 3.304 (f), 3.400, 20.1103 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veterans DD-214 shows that his military specialty was an 
engineer supply and parts specialist.  His DA-20 shows that 
his active service included a tour of duty in the Republic of 
Vietnam from November 1963 to November 1964 and that he 
received the Armed Forces Expeditionary Medal among other 
awards and decorations.  It also shows that he served as a 
crew chief for the 18th Aviation Company.  

By a rating decision dated March 1983, the RO denied 
entitlement to service connection for PTSD.  

In March 1987, the Board denied the veterans claim for 
entitlement to service connection for PTSD on the basis that 
PTSD had not been clearly demonstrated in accordance with 
applicable criteria.  

The veteran underwent a VA psychosocial assessment in 
November 1990.  The examiners diagnosis was chronic PTSD.  

In January 1991, the veteran submitted a statement wherein he 
indicated that during his tour in Vietnam, no records were 
made of his activities and that therefore, there could be 
problems verifying his claim.  

In February 1991, the RO received copies of the veterans 
service department records from the National Personnel 
Records Center.  They show that the veteran was in an 
aviation company of the U. S. Army and that he was in Vietnam 
from November 1963 to November 1964. 

The veteran was afforded a hearing before the RO in May 1991, 
a transcript of which has been associated with the claims 
folder.  The veteran testified that he served in Vietnam with 
the 18th Aviation Company and that he flew as a crew chief on 
the U-1A OTTER.  He testified that he was stationed in Nha 
Trang, South Vietnam, but often remained overnight at remote 
locations.  He testified that his aircraft carried supplies 
including bodies, some of which were not in body bags, and 
that some evacuees died on board.  He testified that his DD 
214 incorrectly reflected that his job specialty was as an 
engineering supply and parts specialist, and that he was 
actually a crew chief on the OTTER.  He testified that he 
flew as crew chief on many missions, but the only specific 
location name and date that he could remember was a mission 
flown on Christmas Eve 1963, when he spent the night on the 
top of Black Virgin Mountain at an observation post.  

In May 1991, the RO received copies of service records 
showing that the veteran was awarded the Vietnamese Cross of 
Gallantry with Palm Unit Citation Badge and the Vietnam 
Campaign Medal.  

In August 1991, the United States Army and Joint Services 
Environmental Support Group (ESG) submitted a letter wherein 
they were unable to confirm that the veteran flew supplies or 
transported casualties during his Vietnam Tour.  They 
confirmed that the veteran was a single engine light cargo 
airplane mechanic assigned to an aviation unit during his 
Vietnam tour.  They noted that while the veteran had been 
awarded the Armed Forces Expeditionary Medal, the Vietnam 
Campaign Medal, and the Vietnamese Cross of Gallantry, that 
such medals did not confirm actual participation in combat.  

In January 1992, the Board initially determined that evidence 
of a clear diagnosis of PTSD was new and material and 
reopened the veterans claim.  The Board then denied the 
veterans claim for PTSD because of the lack of verification 
of his claimed stressors and no evidence of combat.  

Private treatment records from 1991 and 1992 show that the 
veteran was treated at various times for PTSD.  

Dr. E. R. R., Jr. submitted letters dated May 1991 and 
September 1993 wherein he stated that the veterans diagnosis 
was PTSD.  In the September 1993 letter, he indicated that 
the veterans PTSD was related to stressful incidents in 
Vietnam.  

In a February 1994 letter, a social worker, Mr. G. S., 
confirmed the diagnosis of PTSD and noted that 10 years 
previously, the veteran had undergone a year of VA inpatient 
treatment for PTSD.  In a June 1994 letter, Mr. G. S. again 
indicated that the veteran had PTSD due to his experiences in 
Vietnam.  

In January 1996, the RO received a copy of the 18th 
Historical Supplement of the 18th Aviation Company (the 
veterans unit of assignment) for 1964 .  The records 
concerning the 18th Aviation Company noted that combat damage 
decreased in 1964 with only four injuries and no loss of life 
as occurred in 1963.  The units record also noted that in 
February 1964, one Purple Heart and three Air Medals were 
awarded to company personnel and that in April 1964 over 20 
Air Medals were awarded.  It was also noted that in June 
1964, two crewmembers were wounded by enemy ground fire.  

In January 1997, the RO received a copy of a history of the 
18th Aviation Company from the Armys Chief of Military 
History.  The article related that the OTTER was a light 
intra-theater transport aircraft and it was common for 
members of the company to go into the field loaded with 
supplies and return to base loaded with medical evacuees.  It 
was noted that the 18th Aviation Company serviced over 150 
remote locations and served as the only source of supply of 
munitions and food for many remote operating units.  It was 
noted that the aircraft used unimproved dirt landing strips 
and flew at hazardously low altitude.  It was also noted that 
the aircraft flew into hot areas relying upon Air Force 
fighter-aircraft to suppress enemy ground fire. 

In the veterans September 1997 Notice of Disagreement, he 
asserted that there was a September 1983 letter from a 
clinical psychologist in his claims file showing that he 
suffered from PTSD for a period of 8 years.  He asserted that 
since he filed his claim in November 1982 that the effective 
date for the grant of service connection for PTSD should have 
been November 1, 1982.  

In the veterans Substantive Appeal dated November 1997, he 
asserted that the VA did not do the necessary research to 
find out that his unit existed and that he was in combat in 
Vietnam.  He asserted that he filed his claim for PTSD in 
November 1982 and the evidence showed that he suffered from 
PTSD at that time.  

The veteran was afforded a hearing before the RO in January 
1998.  At such hearing, the veteran stated that he 
articulated his case back in 1982, and that the evidence was 
either not obtained, or efforts were not made to obtain what 
was ultimately gathered which substantiated the veterans 
claim.  


Analysis

By regulation dated May 19, 1993, the VA promulgated 
38 C.F.R. § 3.304 (f), a regulation that liberalized the 
requirements for granting service connection for PTSD.  Under 
the provisions of 38 C.F.R. § 3.304 (f):

Service connection for post-traumatic stress 
disorder requires medical evidence establishing 
a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice 
stressor actually occurred, and a link, 
established by medical evidence, between 
current symptomatology and the claimed 
inservice stressor.  If the claimed stressor is 
related to combat, service department evidence 
that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation 
will be accepted, in the absence of evidence to 
the contrary, as conclusive evidence of the 
claimed inservice stressor. 

When the Board awarded the veteran entitlement to service 
connection for PTSD in June 1997, the RO awarded it in part 
because they found that the veterans braving enemy fire in 
light aircraft was essentially engaging in combat.  The Board 
cited 38 C.F.R. § 3.304 (f) and determined that since the 
veteran had presented evidence of his participation in combat 
that no further corroboration of his stressors was needed.  

The pertinent language from 38 C.F.R. § 3.114 (1998) 
pertaining to assignment of an effective date after a change 
of law is as follows:  

(a)	Effective date of award.  Where 
pension, compensation, or dependency and 
indemnity compensation is awarded or 
increased pursuant to a liberalizing law, 
or a liberalizing VA issue approved by 
the Secretary or by the Secretarys 
direction, the effective date of such 
award or increase shall be fixed in 
accordance with the facts found, but 
shall not be earlier than the effective 
date of the act or administrative issue. 
. . .  The provisions of this paragraph 
are applicable to original and reopened 
claims as well as claims for increase.  

(1)	If a claim is reviewed on the 
initiative of VA within 1 year from the 
effective date of the law or VA issue, or 
at the request of a claimant received 
within 1 year from that date, benefits 
may be authorized from the effective date 
of the law or VA issue.  

(2)	If a claim is reviewed on the 
initiative of VA more than 1 year after 
the effective date of the law or VA 
issue, benefits may be authorized for a 
period of 1 year prior to the date of 
administrative determination of 
entitlement.  

(3)	If a claim is reviewed at the 
request of the claimant more than 1 year 
after the effective date of the law or VA 
issue, benefits may be authorized for a 
period of 1 year prior to the date of 
receipt of such request.  

(Authority: 38 U.S.C. 5110(g))   

As noted above, in cases involving compensation awarded 
pursuant to a liberalizing law or approved VA issue, if a 
claim is reviewed at the request of the claimant more than 
one year after the effective date of the law or VA issue, 
benefits may be authorized for a period of one year prior to 
the date of receipt of such request. In order for a claimant 
to be eligible for a retroactive payment under these 
provisions, the evidence must show that the claimant met the 
eligibility criteria for the benefit on the effective date of 
the liberalizing provision.  38 C.F.R. § 3.114(a)(3) (1998).  

In this case, the veteran's claim for entitlement to service 
connection for PTSD was received by VA on June 6, 1995.  
Since this is more than one year after the liberalizing 
regulation of 38 C.F.R. § 3.304 (f) (May 1993), which allows 
that evidence that the veteran engaged in combat to be 
accepted as conclusive evidence of a claimed inservice 
stressor, benefits can be authorized for one year prior to 
the receipt of the claim.  38 C.F.R. § 3.114 (a) (3).  In 
this instance, June 6, 1994 was one year prior to the receipt 
of the veterans claim.  The evidence shows that the veteran 
had a diagnosis of PTSD prior to May 1993 and that he engaged 
in combat which is conclusive evidence of a claimed inservice 
stressor.  Thus, the veteran met the criteria for benefits 
under the liberalizing provisions of 38 C.F.R. § 3.304 (f), 
as of May 1993, the effective date of the regulation.  
Consequently, the veteran is granted entitlement to an 
earlier effective date of June 6, 1994 for the grant of 
service connection for PTSD.   


ORDER

Entitlement to an earlier effective date of June 6, 1994 is 
granted for service connection for PTSD.  





		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.
- 2 -
